DETAILED ACTION
This action is pursuant to the claims filed on October 2, 2019. Claims 1-11 are pending. A first action on the merits of claims 1-11 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the substrate”. However there is insufficient antecedent basis for said limitation. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oster et al. (hereinafter ‘Oster’, U.S. PGPub. No. 2011/0077497, see IDS).
In regard to independent claims 1 & 10, Oster discloses an electrode system (a biomedical sensory system 100 in Fig. 1), wherein each system comprises an external electric device configured to filter a bio-signal in the analog or in the digital form, perform data processing of the bio-signal, and store data of the bio-signal and/or result of its processing (the hub 102 of the system 100, [0034]), and  
an electrode structure of the bio-signal (various components of the biomedical sensor system 100 other than the hub housing in Fig. 1, [0031]), wherein the electrode structure comprises: 
at least two electrodes (two satellite electrodes 104; 204 in Fig. 3; 504 in Fig. 6; 704 in Fig. 8), are adapted to be adhered on the skin of a mammal with an adhesive (adhesive-coated foam 156 and conductive adhesive 155 in Fig. 2), are separated from each other in a longitudinal direction of the electrode structure (electrodes along the system 100 in Fig. 1 are positionable anywhere along a subject and the electrode structure are separated from each other as desired and needed);
a connector arrangement (electrical contact between the hub 102 of Fig. 1, the electrode directly coupled to the hub and the conductor 162) for an electric contact with the external electric device (hub 102, [0034]) on an opposite side of the electrode structure in a transverse direction (hub 102 are disposed on opposite to the surface of the electrode in contact with the subject’s skin, [0122]);
electric conductors (conductors 162 in Fig. 2) which are electrically connected with the at least two electrodes and the connector arrangement (conductor 162 electrically couples the hub 102 with the electrode 104 as shown in Figs. 1 & 2);
the electrode structure comprises at least one attachable section (surface of 156 configured to adhere to the skin once the antifungal liner 157 is removed in Fig. 3, [0049]) directly adjacent to one of the at least two electrodes, each of the at least one attachable section being adapted to be adhered on the skin (the foam 156 configured to attach to skin, [0049]); 
the electrode structure comprises at least one loose section (106 in Fig. 1; 706 in Fig. 8) configured to be flexible, elastic, and free from an adherence to the skin when the electrode structure is applied on the skin (Figs. 2 & 8; [0051]), each of the at least one attachable section being located between on of the at least one electrode and one of the at least one loose section (a portion of the foam 156 is disposed between conductive adhesive 155 and the section 106).  
In regards to claim 2, Oster discloses wherein the electrode structure comprises the at least one loose section between the connector arrangement and each of the at least two electrodes (the sections 106 are between the correspondingelectrodes (upper left, lower right electrodes 104) and the hub 102).
In regards to claim 3, Oster further discloses wherein the electrical conductors are configured to extend in both the longitudinal and transverse directions within the electrodes structure (conductor 162 capable of extending in both longitudinal and transverse direction when the section 106 is extended as shown in Figs. 1 & 2).
In regards to claim 4, Oster further discloses wherein the at least two electrodes are attached to the substrate (support layer 162 in Fig. 2) and are separated from each other in a direction perpendicular to a normal of the substrate (electrodes 104 extends perpendicularly to the normal direction of the substrate); the connector arrangement is attached over the substrate on the opposite side of the electrode structure in a direction parallel to the normal of the substrate layer (the hub 102 is positioned along the normal direction of the substrate layer); and electrical conductors are configured to extend in both the perpendicular and parallel directions to the normal within the electrode structure (conductors 162 are configured to extend in any direction depending upon the way in which the user extends the loose section (106) and thus is capable of extending in both the perpendicular and parallel to the normal direction of the system 100).
In regard to claims 5-7, Oster further discloses that the at least loose section may be maintained in a folded state within a sheath to provide a low-profile ([0139]) which results in the direct distance between the two end points of each of the loose section being shorter than the extended distance therebetween. As shown in Figs. 9-11, the at least loose section (806) in the folded configuration has winding and turning shape or even a zig-zagged route when sufficient force is applied to compress the loose section to form folds ([0142]-[150]).
In regards to claim 10, Oster further discloses wherein the electrical conductors are covered with electrically insulating material layer for electrical insulation at the loose section ([0058]: conductors are insulated conductors).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oster as applied to claim 1 above.
In regard to claim 8-9, Oster discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Oster does not disclose in the embodiment of Fig. 1 that the at least one of the at least one loose section comprises at least one breakable bridge as claimed. 
In an alternate embodiment, Oster teaches at least one loose section (706 in Fig. 8) may remain substantially in unextended profile or extended profile by maintaining folds (730) via adhesives between adjacent sections (732) ([0126]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the loose section of Oster one embodiment with the foldable loose section of Oster, as doing so provides for the same function of maintaining a relatively low profile. Additionally, in the folded state, the adjacent fold sections held by the adhesive may be pulled apart to warp or break apart the adhesive so that the loose section is in the extended position as needed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        8/3/2022